 



Exhibit 10.1

FORM OF CHANGE-OF-CONTROL SEVERANCE AGREEMENT

     AGREEMENT, dated as of June 10, 2004, by and between Inveresk Research
Group, Inc. and                      (the “Participant”).

Section 1

PURPOSE

     This Agreement is intended to provide severance benefits to the Participant
in the event that the Participant’s employment is terminated under certain
circumstances within 24 months following a Change of Control.

Section 2

DEFINITIONS

     Except as otherwise may be specified or as the context otherwise may
require, the following terms shall have the respective meanings set forth below
whenever used in this Agreement:

     “Base Compensation” shall mean the annual base rate of cash compensation of
the Participant immediately before a Change of Control, or if greater, the
highest such annual rate at any time during the 12-month period immediately
preceding the Change of Control. The term “Base Compensation” shall include the
greater of (i) the cash bonus (if any) paid to the Participant for the year most
recently ended before the Change of Control or (ii) the target bonus established
for the Participant for the year in which a Covered Termination occurs, and also
shall include any other non-contingent cash compensation to which the
Participant may be entitled (such as car allowance, housing allowance or pension
contributions) but shall not include other contingent incentives or performance
awards.

     “Board” shall mean the Board of Directors of the Company.

     “Cause” shall mean (i) the Participant’s conviction for (or pleading nolo
contendere to) any felony, or any misdemeanor involving moral turpitude; (ii)
the Participant’s commission of an act of fraud, theft or dishonesty related to
the performance of the Participant’s duties with the Company; (iii) the willful
and continuing failure or habitual neglect by the Participant to perform the
Participant’s duties hereunder after reasonable notice and affording the
Participant a reasonable opportunity to cease such failure or neglect; or (iv)
the Participant’s willful and continuing material breach of the terms of the
Participant’s employment with the Company after reasonable notice and affording
the Participant a reasonable opportunity to cure such breach.

     “Change of Control” means the occurrence of any of the following:

     (i) any “person,” including a “group” (as those terms are used in Sections
13(d) and 14(d) of the Exchange Act), becomes the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing a majority of either (A) the combined voting power of
the Company’s then outstanding securities or (B) the aggregate equity ownership
of the Company; or

 



--------------------------------------------------------------------------------



 



     (ii) any merger or consolidation of the Company with another corporation or
other entity (or any other form of business combination having a similar effect)
in which the outstanding shares of common stock of the Company immediately prior
to the merger, consolidation or other business combination do not, immediately
after the merger, consolidation or other business combination, continue to
represent or entitle the holders thereof to receive, securities representing in
the aggregate 50% or more of the equity ownership and combined voting power of
the surviving corporation or other entity (or of its ultimate parent corporation
or other entity, if any); or

     (iii) any sale, lease, exchange or other transfer (in one transaction or a
series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of the Company; or

     (iv) a change in the composition of the Board upon which a majority of the
members of the Board are not persons who (A) were directors of the Company for
at least the preceding 24 consecutive months or (B) when they initially were
elected to the Board, (1) were nominated (if they were elected by the
stockholders) or appointed (if they were appointed by the directors) by the
affirmative vote of a majority of the directors who were Continuing Directors
(as defined below) at the time of the nomination or appointment by the Board and
(2) were not elected as a result of an actual or threatened solicitation of
proxies or consents by a person other than the Board or an agreement intended to
avoid or settle such a proxy solicitation (the directors described in clause
(A) and (B) being “Continuing Directors”).

     Following the occurrence of a Change of Control, no subsequent event or
condition shall constitute a Change of Control, with the result that there can
be no more than one Change of Control for purposes of this Agreement.

     “Code” shall mean the Internal Revenue Code of 1986, as amended.

     “Company” shall mean, Inveresk Research Group, Inc, a Delaware corporation,
and its direct and indirect subsidiaries and subject to the provisions of
Section 5.1, also shall include any corporation or other entity that acquires
(including by way of merger, consolidation or other business combination) all or
substantially all of the assets of the Company.

     “Covered Termination” shall mean within the period of 24 months immediately
following a Change of Control the Participant (i) is terminated by the Company
without Cause (other than on account of death or Disability), or (ii) terminates
his or her employment with the Company for Good Reason. The Participant’s
employment shall not be deemed to have terminated for purposes of this Agreement
merely because he or she ceases to be employed by the Company and becomes
employed by a successor entity in connection with the Change of Control, if the
new employer expressly agrees to be bound by this Agreement as a successor to
the Company. Similarly, no Covered Termination shall be deemed to have occurred
if upon the occurrence of a Change of Control, the Participant ceases to be
employed by the Company and does not accept an offer of employment made by the
successor entity in connection with the Change of Control on terms and
conditions which, if imposed by the Company, would not give the Participant a
basis on which to terminate employment for Good Reason.

     “Date of Termination” shall mean the date on which a Covered Termination
occurs.

     “Disability” shall mean, after a Change of Control, the Participant’s
eligibility for disability benefits under the Company’s long-term disability
plans and arrangements (or, if none apply, would have been so eligible under the
most recent plan or arrangement).

2



--------------------------------------------------------------------------------



 



     “Good Reason” shall mean the occurrence without the express written consent
of the Participant of any of the following circumstances, unless such
circumstances are fully corrected prior to the Date of Termination specified in
the Notice of Termination given in respect thereof:

     (i) a material reduction of the Participant’s authority, duties or
responsibilities, or the assignment to the Participant of duties materially
inconsistent with the Participant’s position or positions with the Company;
provided, that a reduction in authority, duties or responsibilities solely by
virtue of the Company being acquired and made part of a larger business
organization (as, for example, would occur if the Participant retained the same
position as a senior executive of the business unit that was the Company before
the Change of Control but did not obtain a similar position with the Company’s
new parent or holding company) shall not constitute Good Reason and a change in
the Participant’s reporting relationships shall not constitute Good Reason;

     (ii) a reduction in the Base Compensation of the Participant or a material
reduction in the other employment-related benefits of the Participant;

     (iii) the failure by the Company to obtain an agreement in form and
substance reasonably satisfactory to the Participant from any successor to the
business of the Company to assume and agree to perform the obligations of the
Company under this Agreement;

     (iv) the relocation of the Participant’s place of work by the Company to a
location more than 50 miles from the Participant’s office immediately prior to
the Effective Date;

     (v) a purported termination of the Participants; or

     (vi) the Company’s material and willful breach of the terms of this
Agreement.

     “Notice of Termination” shall mean a notice given by the Company or the
Participant, as applicable, indicating the specific termination provision in
this Agreement relied upon and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant’s
employment under the provisions so indicated.

     “Parachute Payment” shall mean any payment deemed to constitute a
“parachute payment” within the meaning of Section 280G of the Code.

Section 3

BENEFITS

     3.1 If a Covered Termination occurs with respect to the Participant, the
Company shall pay and provide, and the Participant shall be entitled to, the
following:

     (a) payment (in a lump sum) of all salary, bonus and other cash benefits
accrued through the Date of Termination, and of all reimbursable business
expenses for which reimbursement requests have been duly submitted, which shall
be payable as promptly as practicable but in no event later than 10 days after
the Date of Termination;

     (b) payment (in a lump sum) of an amount equal to           times the
Participant’s Base Compensation, which shall be paid as promptly as practicable
but in no event later than 30 days after the Date of Termination;

     (c) except for health benefits (which are addressed in Section 3.1(d)),
continuation of all other benefits programs and policies operated by the
Company, in accordance with, and to the extent permitted under, the terms of
those programs;

3



--------------------------------------------------------------------------------



 



     (d) for a period of 12 months after the Date of Termination the
continuation of health benefits (including any medical, vision or dental
benefits) that are at a level at least equivalent in the aggregate to the level
of such benefits which was available to the Participant and the Participant’s
family members immediately prior to the Change of Control, at no greater cost to
the Participant; and

     (e) all rights of the Participant in outstanding stock options, shares of
restricted stock and other equity-based compensation arrangements (if any), to
the extent not then fully vested, shall vest as of the date of the Covered
Termination.

     3.2 No payment need be made pursuant to Section 3.1(b) unless and until the
Company shall have first received from the Participant a valid, binding and
irrevocable general release, in form and substance reasonably acceptable to the
Company and, to the extent the validity of the release under applicable law is
conditioned on the passage of time or other requirements, until those
requirements have been satisfied.

Section 4

PARACHUTE TAX PROVISIONS

     If any amount payable to or other benefit receivable by the Participant
pursuant to the terms of this Agreement is deemed to constitute a Parachute
Payment, alone or when added to any other amount payable or paid to or other
benefit receivable or received by the Participant which is deemed to constitute
a Parachute Payment (whether or not under an existing plan, arrangement or other
agreement), and would result in the imposition on the Participant of an excise
tax under Section 4999 of the Code, the amount payable hereunder shall be
reduced by the smallest amount required to avoid the imposition of such excise
tax. The amount of any adjustment under this Section 4 shall be computed by a
certified public accountant selected and paid by the Company.

Section 5

SUCCESSORS; TERM

     5.1 The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent that the Company and its affiliates would be required to perform it if no
such succession had taken place (provided, that such a requirement to perform
which arises by operation of law shall be deemed to satisfy the requirements for
such an express assumption and agreement). Failure of the Company to obtain such
assumption and agreement with respect to the Participant prior to the
effectiveness of any such succession shall be a material breach of this
Agreement and shall entitle the Participant to compensation from the Company (as
constituted prior to such succession) in the same amount and on the same terms
as the Participant would be entitled to hereunder were the Participant’s
employment terminated for Good Reason following a Change of Control, except that
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. Nothing in
this Section 5.1 shall be deemed to cause any event or condition that otherwise
would constitute a Change of Control not to constitute a Change of Control.

     5.2 Notwithstanding Section 5.1, the Company shall remain liable to the
Participant to the extent a Covered Termination occurs upon a Change of Control
because (i) the Participant is not offered continuing employment by a successor
to the Company or (ii) the Participant declines such an offer and the
Participant’s resulting termination of employment otherwise constitutes a
Covered Termination hereunder.

4



--------------------------------------------------------------------------------



 



     5.3 This Agreement and the rights and obligations of the parties shall
terminate on, and be of no further force or effect after, the second anniversary
of the date hereof unless on or prior to that date a Change of Control shall
have occurred (in which event this Agreement and the rights and obligations of
the parties shall remain in effect in accordance with its terms).

Section 6

MISCELLANEOUS

     6.1 The terms of this Agreement shall inure to the benefit of and be
enforceable by the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of the Participant. If
the Participant shall die while an amount still would be payable to the
Participant hereunder if the Participant had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Participant’s devisee, legatee or other designee
or estate.

     6.2 The Participant shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, nor will any payments or benefits hereunder be subject to offset in
the event the Participant does mitigate.

     6.3 The Company shall pay all legal fees and expenses incurred in any legal
proceeding by the Participant in seeking to obtain or enforce any right or
benefit provided by this Agreement. Such payments shall be made within five days
after the Participant’s request for payment accompanied with such evidence of
fees and expenses incurred as the Company reasonably may require; provided that
if the Participant institutes a proceeding and the judge or other decision-maker
presiding over the proceeding affirmatively finds that the Participant
instituted the proceeding in bad faith, the Participant shall pay the
Participant’s own costs and expenses (and, if applicable, return any amounts
theretofore paid under this Section 6.3).

     6.4 The Participant may file a claim for benefits under this Agreement by
written communication to the Board. A notice addressed to the Board and
delivered to the Company’s principal executive officers will satisfy this
requirement.

     6.5 This Agreement is the exclusive agreement between the parties
applicable to payments and benefits in connection with a Change of Control and
supersedes any prior arrangements involving the Company or its predecessors or
affiliates relating to changes of control. Without limiting the generality of
the foregoing, no other severance payments shall be payable by the Company to
the Participant in the event of a Change of Control if any payment is due under
Section 3.1(b); provided, that nothing in this Agreement shall limit any right
of the Participant to receive any payments or benefits under an employee benefit
or executive compensation plan of the Company, which are expressly contingent
upon the occurrence of a change of control (including, but not limited to, the
acceleration of any rights or benefits thereunder); however, in no event shall
the Participant be entitled to any payment or benefit under this Agreement which
duplicates a payment or benefit received or receivable by the Participant under
any severance or similar plan or policy of the Company.

     6.6 Nothing in this Agreement shall confer on the Participant any right to
continue in the employ of the Company or interfere in any way (other than by
virtue of requiring payments or benefits as may expressly be provided herein)
with the right of the Company to terminate the Participant’s employment at any
time.

     6.7 The Company shall be entitled to withhold from any payments or deemed
payments any amount of tax withholding required by law.

5



--------------------------------------------------------------------------------



 



     6.8 The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.

     6.9 The use of captions in this Agreement is for convenience and shall not
affect the interpretation of the provisions of this Agreement. The captions are
not intended to and do not provide substantive rights.

     6.10 THIS AGREEMENT SHALL BE CONSTRUED, ADMINISTERED AND ENFORCED ACCORDING
TO THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement as of the date first set forth above.

              INVERESK RESEARCH GROUP, INC.
 
       

  By:  

   

--------------------------------------------------------------------------------

 

    Name:

    Title:
 
            PARTICIPANT:
 
       

  By:  

   

--------------------------------------------------------------------------------

 

    Name:

Schedule to Change-of-Control Severance Agreement

The following table sets forth the name of each officer with whom Inveresk
Research Group, Inc. has entered into a Change-Of-Control Severance Agreement,
and for each such officer, the applicable multiple specified in Section 3(b) of
that officer’s Agreement.



      Name

--------------------------------------------------------------------------------

  Multiple

--------------------------------------------------------------------------------

Walter S. Nimmo   3.0 Paul Cowan   3.0 Michael Ankcorn   2.0 Brian Bathgate  
2.0 Roland Boyd   2.0 Alastair S. McEwan   2.0 Nick Thornton   2.0 Martha Boyd  
1.5 Andrew Rough   1.5

6